Citation Nr: 1728378	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for nephrolithiasis (previously characterized as kidney stones, recurrent).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1953 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  He was informed in an August 2014 letter that he had been placed on the docket for a Travel Board hearing.  In December 2014 the Veteran withdrew his request.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  For the entire period on appeal, the Veteran's nephrolithiasis did not result in 
renal dysfunction.

2.  For the period prior to April 12, 2014, the Veteran's nephrolithiasis caused urinary incontinence and urinary frequency requiring daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 3 to 4 times per night.

3.  For the period beginning April 12, 2014, the Veteran's nephrolithiasis caused urinary incontinence and urinary frequency requiring absorbent material which must be changed 2 to 4 times per day with daytime voiding intervals of less than 1 hour and nighttime awakening to void 3 to 4 times per night.


CONCLUSIONS OF LAW

1.  For the period prior to April 12, 2014, the criteria for a rating in excess of 30 percent for service-connected nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2016). 

2.  For the period beginning April 12, 2014, the criteria for a 40 percent rating, but no higher, for service-connected nephrolithiasis, based on voiding dysfunction, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated November 2010 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in January 2012 and April 2014.  The Board finds that the examination reports are adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Factual Background

Historically, the Veteran was service-connected for recurrent kidney stones in a May 1980 rating decision.  In his November 2010 claim for an increased rating, the Veteran asserted that his service-connected disability has caused urinary problems/leakage and warrants a rating in excess of 30 percent.

A January 2012 VA examination found that the Veteran had well documented chronic recurrent renal calculi (kidney stones), of which he had passed too numerous times to count.  He reported treatment with a private physician and that he required stone retrieval at least two times a year along with bladder catheterization after the removal.  The Veteran reported urinary incontinence as a result of the repeated stone removal and catheter placement.  In the twelve months prior to the examination the Veteran reported passing 62 kidney stones.  Upon examination, the Veteran was found to have urolithiasis.  Stone location was present in the bladder, kidney, and ureter.  His treatment was diet therapy, drug therapy, and more than 2 of both invasive and non-invasive procedures annually.  He required taking continuous medication.  His symptoms of urolithiasis were frequent attacks of colic which cause voiding dysfunction that required catheter drainage.  He did not have a history of urinary tract infections or renal dysfunction.  He was found to have urinary incontinence with urine leakage and urinary frequency.  The examination report reflects that the Veteran's urinary frequency resulted in his having daytime voiding intervals between 1 and 2 hours, nighttime awakening to void 3 to 4 times a night.  The Veteran's urinary incontinence with urine leakage did not require wearing of absorbent materials.  Obstructed voiding was not found.  The Veteran's ureter and bladder stone formation was found to cause bladder pain, dysuria, voiding dysfunction, and sudden painful interruption of urinary stream.  Bladder or ureteral infection, fistulas, dysfunction, injury, or surgery were not found.  The examiner stated that Veteran had to undergo frequent urological procedures for removal of stones which had a greater than 50 percent probability in causing an anatomic deformation of the proximal urethra and urinary sphincter which resulted in the symptoms of urinary dribbling, frequency, nocturia,  and mild urinary incontinence.   

In his January 2013 Notice of Disagreement (NOD) the Veteran stated that he did wear absorbent material and that the examiner did not question him about if he wore absorbent material.

An April 2014 VA examination found the Veteran to have a voiding dysfunction which caused urine leakage and urinary frequency.  The examiner did not find the Veteran to have urolithiasis or bladder or ureteral infections.  Bladder or urethral fistula or dysfunction were not found.  The Veteran had not had bladder injury or surgery.  Renal dysfunction was not found.  The examiner stated that the voiding dysfunction caused urine leakage which required absorbent material which needed to be changed 2 to 4 times a day.  The Veteran also had urinary frequency which resulted in daytime voiding intervals at less than 1 hour and nighttime awakening to void 3 to 4 times a night.  The examiner, however, stated that the Veteran's voiding dysfunction appeared to be stress incontinence related to an enlarged prostate based on history and physical examination.  Etiology of his enlarged prostate was undetermined and a prostate workup was noted as pending.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

The Veteran's nephrolithiasis was rated as 30 percent disabling as of January 7, 1999, under 38 C.F.R. § 4.115b, DC 7508.  In November 2010 the Veteran sought an increased rating based on voiding dysfunction he associated with his service-connected nephrolithiasis.

Under DC 7508, nephrolithiasis is rated as hydronephrosis under Diagnostic Code (DC) 7509, except that a Veteran is entitled to a 30 percent rating under DC 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or non-invasive procedures more than two times per year.  

Under DC 7509, a 10 percent disability rating is assigned for nephrosis manifested by only an occasional attack of colic, without infection (pyonephrosis) or need for catheter drainage.  A 20 percent disability rating is warranted where there are frequent attacks of colic and catheter drainage is required.  A maximum schedular 30 percent disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  

Renal dysfunction is rated under 38 C.F.R. § 4.115a .  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The Veteran's nephrolithiasis is rated as 30 percent disabling under the three criteria of DC 7508 - recurrent stone formation that required one or more of diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two time/year.  Referral to DC 7509 and analysis under renal dysfunction, then, was not warranted.  Furthermore, the medical evidence of record clearly established that the Veteran does not have renal dysfunction.  Neither of the VA examinations found renal dysfunction and there was no other evidence of record which supports that determination.  Finally, the Veteran has not alleged that the nephrolithiasis resulted in renal dysfunction.   

As noted in the February 2012 rating decision, the Veteran's service connected disability has been recharacterized as nephrolithiasis (previously characterized as kidney stones, recurrent).  Also, the RO concluded that the evaluation of his service connected nephrolithiasis includes the Veteran's kidney condition and all related residuals such as leakage, frequency, nocturia and more.  

As the 30 percent disability rating represents the maximum schedular evaluation under Diagnostic Code 7508, the Board has considered the applicability of other diagnostic codes pertaining to nephrolithiasis consistent with the RO's finding the February 2012 rating decision. 

In this regard, the Board notes that although the April 2014 VA examiner attributed the Veteran's voiding dysfunction to his non service connected enlarged prostate, the January 2012 VA examiner directly linked the voiding dysfunction to the Veteran's service-connected nephrolithiasis.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran and will also attribute the Veteran's voiding dysfunction to his service connected nephrolithiasis.  

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day warrants a 40 percent rating.
 
A 60 percent rating is warranted where the condition requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

For urinary frequency, a 40 percent rating is warranted for a daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night.

As such, prior to April 12, 2014, the Board does not find that the Veteran's urinary incontinence or urinary frequency approximates a rating higher than the 30 percent awarded for his nephrolithiasis.  Though the Veteran was found to have urinary incontinence and frequency, the January 2012 VA examination did not find that those symptoms required daytime voiding intervals less than one hour or awakening to void more than 5 times per night.  As to the issue of wearing absorbent materials, though the Board finds the Veteran credible as to his claims of wearing absorbent materials, there is no evidence of record which indicated the frequency with which the Veteran need to change the absorbent materials.  The Veteran's own statement does not mention the frequency of use of absorbent materials.  Thus, the evidence of record does not support a rating in excess of 30 percent for the Veteran's urinary incontinence or urinary frequency for the period of time prior to April 12, 2014.  

The Board finds that as of the April 12, 2014, VA examination the Veteran had urinary incontinence and frequency which warrants a 40 percent, but no higher, disability rating.  The April 2014 VA examination noted that the Veteran had urinary incontinence which required the wearing of absorbent materials which had to be changed 2 to 4 times a day and had urinary frequency with daytime voiding intervals less than one hour.  Therefore, the Board finds that a 40 percent rating, but no higher, rating is warranted, for the period beginning on April 12, 2014. 

In order to warrant a 60 percent disability rating for urinary incontinence the Veteran would have to require the use of an appliance or wear absorbent materials which require changing more than 4 times a day.  The Veteran's urinary incontinence does not require such a device or frequency of changing absorbent materials.  

Accordingly, the Board finds that a rating in excess of 30 percent prior to April 12, 2014, for nephrolithiasis is not warranted.  However, the Board finds that a rating of 40 percent for the period beginning on April 12, 2014, for nephrolithiasis with associated voiding dysfunction is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












ORDER

For the period prior to April 12, 2014, a rating in excess of 30 percent for nephrolithiasis is denied.

For the period beginning April 12, 2014, a rating of 40 percent, and no higher, for nephrolithiasis, based on voiding dysfunction, is granted, subject to the laws and regulations governing payment of monetary benefits. 





_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


